          Case: 3:20-cv-02151-JJH Doc #: 1 Filed: 09/23/20 1 of 5. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISON

 LYTISHA LEE                                    )   Case No.:
 202 N. Doctor                                  )
 Springfield, Kentucky 40069                    )   Judge:
                                                )
                  Plaintiff,                    )   PLAINTIFF’S COMPLAINT
                                                )   WITH JURY DEMAND ENDORSED HEREON
 v.                                             )
                                                )   Michael A. Bruno (0033780)
 WRIGHT LOGISTICS                               )   Charles E. Boyk (0000494)
 700 East Hanthorn                              )   Charles E. Boyk Law Offices, LLC
 Lima, Ohio 45804                               )   405 Madison Avenue, Suite 1200
                                                )   Toledo, Ohio 43604
 and                                            )   Telephone: (419) 241-1395
                                                )   Facsimile: (419) 241-8731
 THOMAS RICHARD HOLLIDAY                        )   mbruno@charlesboyk-law.com
 2150 Stewart Road                              )   cboyk@charlesboyk-law.com
 Lot 46                                         )
 Lima, Ohio 45801                               )   Attorneys for Plaintiff
             Defendants.


                                      COMPLAINT AT LAW

         Plaintiff LyTisha Lee brings this Complaint against Defendants Wright Logistics and

Thomas Richard Holliday for personal injuries suffered as a result of a collision between vehicles

that occurred in Hancock County, Ohio on or about May 23, 2019. In support of her claims,

Plaintiff states as follows:

                                             PARTIES

      1. Plaintiff LyTisha Lee is an individual and a resident of the State of Kentucky.
    Case: 3:20-cv-02151-JJH Doc #: 1 Filed: 09/23/20 2 of 5. PageID #: 2




2. Defendant Wright Logistics is a freight shipping and trucking company, which upon

   information and belief is a Ohio corporation with its principal place of business in Lima,

   Ohio, and which at all relevant times owned the vehicle driven by Defendant Thomas

   Richard Holliday.

3. Defendant Thomas Richard Holliday is an individual who upon information and belief is a

   resident of the State of Ohio, and who at all relevant times was driving a truck for

   Defendant Wright Logistics in the course and scope of his employment and/or agency for

   that company.

                             JURISDICTION AND VENUE

4. Plaintiff incorporates by reference each preceding and succeeding paragraph as though

   fully rewritten herein.

5. This Court has original jurisdiction over this matter under 28 U.S.C. § 1332 because

   Plaintiff’s citizenship is diverse from that of each Defendant, and because the amount in

   controversy exceeds seventy-five thousand dollars ($75,000.00).

6. Venue is proper in this Court under 28 U.S.C. § 1391(b) because the collision described

   herein occurred in Hancock County, Ohio, which is located in this judicial district.

                             FACTUAL ALLEGATIONS

7. Plaintiff incorporates by reference each preceding and succeeding paragraph as though

   fully rewritten herein.

8. At all relevant times, Defendant Wright Logistics owned a 2017 Volvo Motor Truck,

   vehicle identification number 4V4MC9EG8HN993382, USDOT number 2317100.

9. At all relevant times, Defendant Thomas Richard Holliday was acting in the course and

   scope of his employment or agency with Defendant Wright Logistics



                                            2
    Case: 3:20-cv-02151-JJH Doc #: 1 Filed: 09/23/20 3 of 5. PageID #: 3




10. On May 23, 2019, Plaintiff LyTisha Lee was operating her vehicle lawfully on Interstate

   75 northbound in the right lane in Hancock County, Ohio. It was between 8:00 p.m. and

   8:30 p.m.

11. At the same time, Defendant Thomas Richard Holliday was operating the truck described

   herein that was owned by Defendant Wright Logistics, and also was traveling northbound

   in Interstate 75 in the left lane. In attempting to change lanes, Defendant Holliday struck

   the vehicle Plaintiff LyTisha Lee was in, causing damage to it and her.

                            FIRST CAUSE OF ACTION
                  (Negligence – Defendant Thomas Richard Holliday)

12. Plaintiff incorporates by reference each preceding and succeeding paragraph as though

   fully rewritten herein.

13. Defendant Thomas Richard Holliday had a duty to exercise ordinary care and caution for

   the safety and welfare of other motorists, including a duty not to operate a vehicle in such

   a manner that may cause harm to LyTisha Lee.

14. Defendant Thomas Richard Holliday breached that duty by failing to ensure there was safe

   passage for his lane change, striking the vehicle in which Ms. Lee was operating.

15. As a direct and proximate result of Defendant Thomas Richard Holliday’s negligence,

   Plaintiff LyTisha Lee sustained serious and permanent personal injuries, including but not

   limited to injuries to her head, neck, right shoulder, right side, right knee, and lower back.

   These injuries required medical and hospital care and caused Ms. Lee to incur substantial

   medical and hospital care costs, along with pain and suffering, lost wages, mental anguish,

   and emotional distress.




                                             3
        Case: 3:20-cv-02151-JJH Doc #: 1 Filed: 09/23/20 4 of 5. PageID #: 4




   16. Further, Plaintiff LyTisha Lee believes some or all of these injuries are permanent in nature

       and will require future medical care and future medical care costs, and that she will

       continue to endure great pain, suffering, mental anguish, and emotional distress.

                                 SECOND CAUSE OF ACTION
                       (Vicarious Liability – Defendant Wright Logistics)

   17. Plaintiff incorporates by reference each preceding and succeeding paragraph as though

       fully rewritten herein.

   18. Defendant Thomas Richard Holliday was an employee, statutory employee, agent, servant,

       or independent contractor for Defendant Wright Logistics at all relevant times.

   19. At all relevant times, Defendant Thomas Richard Holliday was acting in the course and

       scope of his employment and/or agency with Defendant Wright Logistics.

   20. Under the doctrines of respondeat superior, principal agency, agency by estoppel, and/or

       vicarious liability, Defendant Wright Logistics is liable for the negligent acts of its

       employees and/or agents, including but not limited to the negligent acts of Thomas Richard

       Holliday, set forth herein, which caused the damages to Plaintiff that are set forth herein.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against the Defendants on each of

the above-stated claims, with the following damages to be awarded:

   A. General damages and special damages that are fair and just and in excess of seventy five

       thousand dollars ($75,000);

   B. Attorney fees;

   C. Cost of suit incurred herein;

   D. Pre-judgment interest as provided by law; and

   E. Such other and further relief as the Court may deem just and proper.

                                                 4
 Case: 3:20-cv-02151-JJH Doc #: 1 Filed: 09/23/20 5 of 5. PageID #: 5




                                                Respectfully submitted,

                                                /s/ Michael A. Bruno
                                                Attorney for Plaintiff




                                  JURY DEMAND

Plaintiff demands a trial by jury on all issues triable by right.

                                                /s/ Michael A. Bruno
                                                Michael A. Bruno
                                                Attorney for Plaintiff




                                           5
